Citation Nr: 1339481	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of frostbite of the bilateral foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge at the Houston, Texas RO in October 2013.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that he received treatment for frostbite of the bilateral foot at the U. S. Army Hospital in Verdon, France.  See May 2011 Veteran statement and Hearing Transcript at 5.  As it does not appear that any attempt has been made to obtain these clinical records, the AMC/RO should obtain and associate with the claims file any clinical records pertaining to the Veteran's treatment at the U.S. Army Hospital in Verdon, France.

The Veteran contends that he has a current bilateral foot disability as result of a frostbite injury during active military service.  The Veteran has not been provided with a VA examination regarding this service connection claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See 38 C.F.R. § 3.159(c)(4) (2013), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran testified in October 2013 that he has chronic pain in his feet (particularly in his toes) and he has experienced an increase in his skin cracking.  A VA treatment record dated in April 2011 documents that that the Veteran has arthralgia of the heel.  Service treatment records do not document that the Veteran was treated for a frostbite injury in service.  Nonetheless, the Veteran has consistently reported that his feet were exposed to cold water while building a bridge over the Moselle River near Nancy, France.  He testified that he fell into the icy water up to his knees.  He was initially treated by a medic and then he was transferred to the U. S. Army Hospital in Verdon, France where he was treated for frostbite of the feet.  His wife testified that she picked her husband up from the hospital and he told her that his feet were treated for frostbite.  The Board finds that the statements of the Veteran and his wife are credible.  Furthermore, the Veteran and his wife also testified at the hearing that he has had a continuity of symptoms of feet pain and cracking of the skin since the incident in service.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion.  

The Veteran testified that he was currently receiving treatment for his bilateral foot disability from a dermatologist at the VA Outpatient Clinic in Austin, Texas.  Any outstanding VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The AMC/RO should attempt to obtain from the appropriate source(s) any outstanding service clinical records pertaining to the Veteran's bilateral foot from the U.S. Army Hospital in Verdon, France.  All efforts should be documented and appropriate procedures followed. 

2. Obtain any VA treatment records from the VA Outpatient Clinic in Austin, Texas for the period September 2011 through the present.  A response, negative or positive, should be associated with the claims file. Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination with an appropriate specialist.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any foot disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the credible report of the Veteran being treated for frostbite of the feet.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran and his wife that he has had a continuity of bilateral foot pain and cracking of the skin since active military service.

4. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



